DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 7, and 14 are objected to because of the following informalities:
Claims 5 and 14, line 3, amend to read “visible externally from the power inserter.”
Claim 7, line 2, amend to read “received from the [[a]] self-pointing satellite…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2013/0127665 to Miller (“Miller”).
Regarding claim 1, “A satellite television antenna system” reads on the satellite television antenna system that interacts with a STB (abstract, ¶0002) disclosed by Miller and represented in Fig. 1.
As to “comprising: a self-pointing satellite antenna; and a power inserter coupled to the self-pointing satellite antenna” Miller discloses (¶0037, ¶0083) that the system comprises a portable satellite antenna unit, a set top box and a power source connected to the STB as represented in Fig. 12.
As to “the power inserter comprising: an enclosure body; and a circuit board disposed inside of the enclosure body, the circuit board including a microprocessor” Miller discloses (¶0088) that the antenna control system comprises a microprocessor and a memory disposed on a control board which is located inside of the enclosure as represented in Fig. 14.
As to “wherein the microprocessor is configured via software code to: determine whether a first type of communication protocol is being received from a set top box (STB) coupled to the power inserter” Miller discloses (¶0006, ¶0081) that the STB and the antenna control system communicates via DiSEqC communication protocol, where (¶0041) the STB initiates an antenna identification and/or authentication query over the DiSEqC bus.
As to “determining a configuration for a first constellation of spacecraft if the first type of communication protocol is being received from the STB” Miller discloses (¶0042, ¶0058) that the system determines the set of satellites to be acquired by the antenna based on the geographic location of the device and sends antenna scan configuration.
As to “determining a configuration for a second constellation of spacecraft if the first type of communication protocol is not being received from the STB” Miller discloses (¶0059) that when the candidate satellite position ID is not among the set of desired satellites IDs then the system is informed to move the antenna and initiate a restart of the scan and acquisition process as represented in Fig. 10; (¶0054, ¶0055, ¶0050-¶0052) the antenna system identifies additional desired satellite(s) upon rescanning as represented in Fig. 9.
As to “wherein the first constellation of spacecraft is different than the second constellation of spacecraft” Miller discloses (¶0056) that the antenna system uses two different satellites to obtain content as represented in Fig. 9.

Regarding claim 2, “The satellite television antenna system of claim 1, wherein the microprocessor is further configured via software code to determine whether a user has initiated a scan before determining that the configuration is for a second constellation of spacecraft” Miller discloses (¶0053, ¶0059, ¶0067) that upon detecting scan failure of the satellite, the user restart a scan procedure.

Regarding claim 3, “The satellite television antenna system of claim 1, wherein the microprocessor is further configured via software code to determine that the configuration is for a second constellation of spacecraft only after a first to occur of the following events: a user initiates a scan; and a set time elapses following the determination that the first type of communication protocol is not being received from the STB” Miller discloses (¶0053, ¶0059, ¶0067) that upon detecting scan failure of the satellite, the user restart a scan procedure; (¶0043, ¶0069) after a predetermined timeout duration after failure to detect the satellite, the antenna control system attempts to acquire another satellite.

Regarding claim 4, “The satellite television antenna system of claim 1, wherein the first type of communication protocol is a DiSEqC message” Miller discloses (¶0081, ¶0054) that the STB and the antenna control system communicates via DiSEqC communication protocol.

Regarding claim 6, “The satellite television antenna system of claim 1, wherein the power inserter further comprises a button provided to the power inserter and coupled to the processor so that a user can initiate a scan routine by the self-pointing satellite antenna” Miller discloses (¶0041) that the scanning is initiated after the user presses a reset button on the STB.

Regarding claim 7, “The satellite television antenna system of claim 1, wherein the power inserter further comprises an amplifier to amplify television signals received from the a self-pointing satellite antenna” Miller discloses (¶0087) that a low noise block (LNB) converter located behind the dish, amplifies the signals and converts them from microwaves to low frequency signals that are transmitted to the enclosure junction 312 and then onward through the communication conduit to the STB.

Regarding claim 8, “The satellite television antenna system of claim 1, wherein the power inserter is configured to supply power to the a self-pointing satellite antenna on a single conduit that also transmits television signals from the self-pointing satellite antenna to the power inserter” Miller discloses (¶0083) that the system includes the antenna unit, the STB and the power source where the antenna unit is electrically and communicatively connected to the STB via a coaxial cable thru an external fitting that allows signal and power to pass through the enclosure while maintaining the sealed feature of the enclosed antenna unit as represented in Fig. 12.

Regarding claim 9, “The satellite television antenna system of claim 1, wherein the self-pointing satellite antenna comprises: a motorized reflector dish, movable in at least one of an azimuth orientation and an elevation orientation” Miller discloses (¶0044, ¶0088) that the orientation or positioning of dish is carried out by a motorized elevation drive system, which includes an elevation motor, and a motorized azimuth drive system, which includes an azimuth motor, that are each controlled by the antenna control system as represented in Fig. 15.
As to “an antenna control system that controls movement of the motorized reflector dish, the antenna control system configured to conduct two-way query and response communications between the self-pointing satellite antenna and the STB” Miller discloses (¶0088) that the antenna control system controls the orientation/positioning of dish carried out by a motorized elevation drive system; (¶0035, ¶0037, ¶0038, ¶0041) the STB queries through the communicating line attached to the antenna and the response is received from the antenna.
As to “wherein the antenna control system is responsive to a query issued by the STB to the self-pointing satellite antenna” Miller discloses (¶0041) that the STB initiates an antenna identification and/or authentication query over the DiSEqC bus and the motorized mobile/portable antenna system is configured to respond with suitable identification or authentication information; (¶0037) an exchange of data occurs between the STB and antenna, including data relayed from scans  by the antenna in response to status queries by the STB.

Regarding claim 10, The satellite television antenna system of claim 9, wherein the self-pointing satellite antenna further comprises an enclosure, and wherein the motorized reflector dish and the antenna control system are disposed inside of the enclosure” Miller discloses (¶0088) that the orientation or positioning of dish is carried out by a motorized elevation drive system, which includes an elevation motor, and a motorized azimuth drive system, which includes an azimuth motor, that are each controlled by the antenna control system; the antenna control system includes a microprocessor and physical memory disposed on a control board, which is located inside of the enclosure as represented in Fig. 15.

Regarding claim 11, see rejection similar to claim 1.

Regarding claim 12, see rejection similar to claim 2.

Regarding claim 13, see rejection similar to claim 3.

Regarding claim 15, see rejection similar to claim 6.

Regarding claim 16, see rejection similar to claim 8.

Regarding claim 17, see rejection similar to claim 1.

Regarding claim 18, see rejection similar to claim 2.

Regarding claim 19, see rejection similar to claim 3.

Regarding claim 20, see rejection similar to claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of US PG Pub 2017/0237161 to Roy (“Roy”).
Regarding claim 5, Miller meets all the limitations of the claim except “The satellite television antenna system of claim 1, wherein the power inserter further comprises a status light coupled to the microprocessor and located so that the status light is visible externally form the power inserter.”  However, Roy discloses (¶0062, ¶0063) that the antenna unit is provided with a status light to indicate scanning result whether it was successful or failure.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Miller’s system by displaying status light visible externally as taught by Roy in order to inform the viewer of successful/failure result by illuminating different color lights (¶0063).

Regarding claim 14, see rejection similar to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7716706 to Takagi
US 7685621 to Matsuo
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425